                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    UNITED STATES OF AMERICA,                         CASE NO. CR14-0233-JCC
10                          Plaintiff,                  MINUTE ORDER
11           v.

12    ROBBY WAYNE MEISER,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court sua sponte. The evidentiary hearing set for Friday,
18   October 12, 2018 at 9:00 A.M. is hereby STRICKEN and RESCHEDULED for Tuesday,
19   October 16, 2018 at 9:00 A.M.
20          DATED this 11th day of October 2018.
21                                                        William M. McCool
                                                          Clerk of Court
22

23                                                        s/Tomas Hernandez
                                                          Deputy Clerk
24

25

26


     MINUTE ORDER
     CR14-0233-JCC
     PAGE - 1
